Citation Nr: 0121510	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1981.  He also had unverified Army National Guard service 
between 1982 and 1985, during which period he had verified 
Army National Guard inactive duty for training in May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In an October 1998 decision, the Board denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury, and residuals of a bilateral knee injury, on the 
basis that the issues were not well grounded.  In addition, 
the Board remanded the issue of entitlement to a compensable 
evaluation for a fracture of the right scapula to the RO for 
further development.  The veteran subsequently appealed the 
denial of service connection for residuals of a bilateral 
knee injury to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court).  By 
Order dated November 30, 2000, the Court vacated the Board's 
October 1998 decision, and remanded the matter to the Board 
for readjudication of the issue of entitlement to service 
connection for residuals of a bilateral knee injury under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  A copy of the Court's order is included in the 
veteran's claims file.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to service connection 
for residuals of a bilateral knee injury will be held in 
abeyance pending further development by the RO, as requested 
below.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000).  Service connection may also be granted for any 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The term "active duty for training" means "full-time duty 
in the Armed Forces performed by the Reserves for training 
purposes."  38 U.S.C.A. § 101(22)(A) (West 1991 & Supp. 
2000).  In addition, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred in or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1131.  
Therefore, an individual can be service connected for an 
injury incurred during inactive service, but not for a 
disease.  See VAOPGCPREC 86- 90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).  Inactive duty 
training includes duty (other than full-time duty) performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(d) (2000).

The only service medical records available for review consist 
of the veteran's February 1981 separation examination report, 
which notes a normal clinical evaluation of the lower 
extremities.  However, the Board notes that the veteran does 
not claim that his bilateral knee disability is related to an 
injury incurred during active service.  Instead, he maintains 
that his current bilateral knee disability is related to 
injuries sustained in a motor vehicle accident during 
inactive duty for training with the Army National Guard on 
May 4, 1985.  Consequently, the pertinent medical evidence of 
record begins with this May 1985 treatment.

A May 1985 hospital report indicates that the veteran was 
admitted for treatment of a right scapula spine fracture.  
The record notes that the veteran was an Army reservist who 
had been a passenger in a jeep when it struck a telephone on 
the way back to the reserve post.  The veteran's head 
reportedly hit the windshield, and his right shoulder and 
both knees hit the dashboard.  According to the report, the 
veteran did not recall anything about the accident except for 
the ride to the hospital in an ambulance.  A physical 
examination revealed an abrasion over the medial aspect of 
the right knee.  Range of motion of the right knee was from 0 
to 140 degrees.  A "stable ligament" was noted.  The 
discharge diagnosis was right scapula spine fracture, 
contusion of the left eye, and resolved hematuria.

An October 1985 report of investigation contains a statement 
of medical examination and duty status, which indicates that 
the veteran sustained a fracture of the right scapula and 
multiple contusions in an accident on May 4, 1985.  The 
record notes that the veteran was a passenger in the front 
seat of the jeep when it left the road and struck a steel 
utility tower.  According to the report, the veteran was 
thrown forward into the windshield and dashboard of the jeep.  
A statement from the driver of the jeep notes that the 
veteran's shoulder took most of the impact, and indicates 
that he sustained a cut on his forehead.  A statement from 
the veteran relates that he was unable to recall anything 
about the accident until he was in the ambulance on the way 
to the hospital.  According to a statement from another 
passenger, the driver got out of the jeep following the 
accident and began to wipe blood off of the veteran.  The 
report of investigation concludes that the veteran sustained 
multiple contusions, and a fractured right scapula in the May 
1985 accident.  The record indicates that the accident 
occurred in the line of duty.

An April 1994 VA outpatient treatment record notes that the 
veteran injured both knees in a motor vehicle accident in 
1985.  The veteran reported chronic knee pain, and indicated 
that his bilateral knee disability was related the motor 
vehicle accident during service.  A physical examination 
revealed a range of motion from 0 to 130 degrees in both 
knees.  No joint line pain was noted.  McMurray's, drawer's, 
and varus/valgus stress tests were negative.  The diagnostic 
assessment was normal examination.

During January 1995 treatment, the veteran gave a two week 
history of knee pain, and complained that his left knee 
locked.  He denied a history of trauma.  The report notes 
that X-rays of the knees were normal.  An examination of the 
left knee revealed a full range of motion with crepitus.  The 
diagnostic impression was possible laxity in the anterior 
cruciate ligament.

A May 1995 VA outpatient treatment record notes a history of 
chronic right knee pain since an injury in 1982.  Current 
complaints included pain and locking in both knees over the 
previous three weeks.  A physical examination revealed a full 
range of motion of the right knee.  A tender right medial 
meniscus was noted.  Questionable internal derangement of the 
right knee was diagnosed.

During a December 1995 personal hearing, the veteran reported 
receiving VA medical treatment for his bilateral knee 
disability.  Transcript (T.) at 2.  He testified that his 
knees periodically locked after "jumping from [his] truck."  
T. at 2.  The veteran noted that he underwent a physical 
examination at work in December 1994.  T. at 2.

An April 1996 VA outpatient treatment record notes complaints 
of right knee pain and locking, which increased in severity 
over the previous month.  The veteran reported sustaining 
injuries in a motor vehicle accident in 1985, and indicated 
that he experienced right knee pain for "years."  A 
physical examination revealed tenderness behind both 
patellas.  Range of motion was from 0 to 130 degrees in both 
knees.  The final assessment was to rule out internal 
derangement of the right knee.

During treatment in June 1996, the veteran complained of 
intermittent right knee pain.  An examination of the right 
knee revealed a range of motion from 0 to 130 degrees.  X-
rays of the right knee were normal.  The diagnostic 
impression was right knee pain of probable patella etiology, 
and possible meniscal injury.

An October 1996 VA outpatient treatment record notes a 
history of right knee pain over the previous several years, 
which was worse with strenuous activity and prolonged 
standing and walking.  The examiner opined that a right knee 
medial meniscus tear was highly probable.

A VA hospital report indicates that the veteran underwent a 
diagnostic right knee arthroscopy in November 1996.  The 
record notes a history of right knee pain following an 
automobile accident several years earlier.  Current 
complaints included mechanical symptoms of swelling, popping, 
and locking with medial joint line tenderness.  The discharge 
diagnosis was right knee pain.

VA medical records show outpatient treatment for various 
complaints, including right knee pain, from November 1996 to 
June 1999.  During November 1997 treatment, the veteran 
complained of occasional locking, swelling and giving way of 
his right knee over the previous few months.  A physical 
examination revealed a full range of motion of the right 
knee.  The diagnostic impression was chondromalacia 
patella/patellar femoral syndrome.

A September 1998 VA outpatient treatment record notes 
complaints of chronic right knee pain, which increased in 
severity over the previous two weeks.  A physical examination 
showed a full range of motion of the right knee with crepitus 
over the patella.  Chondromalacia was diagnosed.

The following month, the veteran reported experiencing pain 
and locking in his right knee since undergoing a right knee 
arthroscopy in November 1996.  The pertinent diagnosis was 
knee pain secondary to questionable patellar femoral 
syndrome.

A June 1999 record notes a two to three month history of 
right anterior knee pain.  Patellar femoral syndrome with 
patellar tendonitis was diagnosed.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, under the provisions of the VCAA, it appears that 
evidence regarding injuries sustained by the veteran in a 
motor vehicle accident during inactive duty for training with 
the Army National Guard on May 4, 1985, and current medical 
findings are sufficient to require that the veteran be 
afforded a VA examination to ascertain the etiology of his 
current bilateral knee disability, and to provide a specific 
opinion regarding the degree of medical probability that any 
such disability is connected to service.  Clearly, the 
current record is not sufficient to make a decision on the 
claim.  The veteran's lay assertions of medical causation are 
not competent to establish a relationship between service and 
the type of disability at issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for a bilateral 
knee disability that are not currently a 
part of the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  The 
RO is again advised that efforts to 
obtain VA medical records should continue 
until they are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

3.  Upon completion of the above 
development to the extent feasible, the 
veteran should be afforded a VA 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any current bilateral knee 
disability.  All indicated studies must 
be conducted.  After the examination and 
review of the evidence in the claims 
folder, the physician should express 
opinions as to the following:

(a)  What is the correct diagnostic 
classification of any current knee 
disability found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current knee 
disability is causally related to service 
(including inactive duty for training) or 
any incident or event in service?  In 
addressing this question, the physician 
is requested to consider the complete 
record, including any statements of 
medical history provided by the claimant 
since 1994.  The physician is further 
requested to indicate whether his or her 
opinion would change if the correct 
medical history was deemed to be that 
reflected in the contemporaneous records 
prior to 1994 which reflect no continuity 
of symptoms following the acute injury in 
May 1985.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for residuals of a 
bilateral knee injury.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




